

EXHIBIT 10(b)(vi)
CONCORDE CAREER COLLEGES, INC.
SUMMARY OF DIRECTOR COMPENSATION
AND EXECUTIVE CASH COMPENSATION


 
DIRECTOR COMPENSATION
 
         The following table sets forth current rates of cash compensation for
non-employee directors. Director compensation rates
were last adjusted December 2005. Employee directors do not receive Board
Compensation.


 

 
2005
2006
Annual Retainer
$         2,000
$       10,000
Board Meeting Attendance Fees
              250
              500
     
Committee Chair Annual Retainer (paid quarterly)
   
Audit Committee
$          4,000
$          4,000
Compensation Committee
  -0-
   -0-
Nominating & Corporate Governance Committee
  -0-
   -0-



 
EXECUTIVE COMPENSATION


The following table sets forth the current base salaries provided to the
Company’s CEO and four most highly compensated executive officers. Salary
increases are determined annually.


 
                                 Executive Officer
 
              Current Salary
                                 Jack L. Brozman
 
                   $292,500
                                 Patrick J. Debold
 
                   $185,000
                                 Paul R. Gardner
 
                   $155,000
                                 Diana D. Hawkins-Jenks
 
                   $155,000
                                 Asa E. Johnson
 
                   $140,000
     



Executive officers are also eligible to receive a bonus each year under a bonus
plan approved by the Compensation Committee. The award formula for bonuses is
based upon the Company’s operating income performance for the award period. The
Company did not achieve the minimum level of operating profit set by the
Compensation Committee during 2005. The Company did not pay any bonus to an
Executive Officer for 2005.
 
 
 
Part IV - Page 4

--------------------------------------------------------------------------------

